File Name: 05a0500n.06
                                      Filed: June 13, 2005
                             NOT RECOMMENDED FOR PUBLICATION

                                                  No. 04-5734

                                UNITED STATES COURT OF APPEALS
                                     FOR THE SIXTH CIRCUIT


TYRONE TIMOTHY WOOTEN, Executor )
of the Estate of Elizabeth Ann Clark )
Wooten,                              )                     ON APPEAL FROM THE UNITED
                                     )                     STATES DISTRICT COURT FOR THE
        Plaintiff-Appellant,         )                     WESTERN DISTRICT OF TENNESSEE
                                     )
v.                                   )
                                     )                     OPINION
HEALTHSOUTH/METHODIST                )
REHABILITATION HOSPITAL, L.P., d/b/a )
HEALTHSOUTH REHABILITATION           )
HOSPITAL OF MEMPHIS,                 )
                                     )
        Defendant-Appellee.          )




        Before: BOGGS, Chief Judge, GILMAN, Circuit Judge, and CLELAND, District
        Judge.*

        RONALD LEE GILMAN, Circuit Judge. In May of 2002, Elizabeth Ann Clark Wooten

sustained an intracerebral hemorrhage. For the following month and a half, she received inpatient

rehabilitation therapy at HealthSouth/Methodist Rehabilitation Hospital (HealthSouth). She began

outpatient therapy when she left the hospital. The incident at issue occurred during an outpatient

therapy session in September of 2002, when Wooten, who was momentarily unattended, toppled



        *
         The Honorable Robert H. Cleland, United States District Judge for the Eastern District of Michigan, sitting
by designation.
No. 04-5734
Wooten v. HealthSouth

over onto the floor while sitting on a rehabilitation mat. According to her son, she sustained injuries

that led to her death three days later.

        The son, Tyrone Timothy Wooten, brought a wrongful death action in April of 2003, alleging

that HealthSouth was negligent in allowing his mother to topple over. HealthSouth asserted that this

was a medical malpractice suit, requiring expert testimony to establish the applicable standard of

care and to opine on whether HealthSouth had complied with that standard. Tyrone Wooten

tendered no expert witnesses within the deadline established by the district court’s scheduling order,

contending instead that his suit was an ordinary negligence claim based upon the “common

knowledge exception.” The district court disagreed and, after denying a motion by Tyrone Wooten

for an extension of time to disclose his expert witnesses, granted summary judgment to HealthSouth.

This timely appeal followed.

        After carefully considering the record on appeal, the briefs of the parties, and the applicable

law, we conclude that the district court did not err in granting summary judgment to HealthSouth.

Because the reasoning that supports the judgment has been clearly articulated by the district court

in a thorough and comprehensive nine-page decision, the issuance of a detailed written opinion by

us would be unduly duplicative. Accordingly, the judgment rendered by the Honorable Samuel H.

Mays, United States District Court Judge for the Western District of Tennessee at Memphis, is

AFFIRMED on the basis of the reasoning detailed in his Order dated May 20, 2004.




                                                 --2-
                                                   2-